UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 0-18859 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Sonic Corp. Savings and Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Sonic Corp. 300 Johnny Bench Drive Oklahoma City, Oklahoma 73104 Sonic Corp. Savings and Profit Sharing Plan Financial Statements and Supplemental Schedules As of December 31, 2008 and 2007, and for the Year Ended December31, 2008 Contents Report of Independent Registered Public Accounting Firm1 Audited Financial Statements Statements of Net Assets Available for Benefits2 Statement of Changes in Net Assets Available for Benefits
